Citation Nr: 1207405	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-27 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the overpayment of death pension benefits in the amount of $13,124.00 was properly created.

2.  Entitlement to waiver of recovery of overpayment of death pension benefits in the amount of $13,124.00.

[The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for cause of the Veteran's death and entitlement to service connection for the cause of the Veteran's death will be addressed in a separate decision.]




ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to March 1976 and from May 1976 to June 1985.  He died in July 2003.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The overpayment of pension benefits in the amount of $13,124.00 was properly created.

2.  There is no indication that the appellant engaged in fraud, misrepresentation, or bad faith in creating the alleged overpayment.

3.  Waiver of the assessed overpayment would not unjustly enrich the appellant.

4.  The appellant's assets and income, with consideration of the cost of life's basic necessities, are insufficient to permit repayment of the amount of the indebtedness of $13,124.00 without resulting in excessive financial difficulty, and collection of the indebtedness would defeat the purposes of the award of VA benefits, or otherwise be inequitable.

5.  Recovery of the assessed overpayment would deprive the appellant of the ability to provide for basic necessities.


CONCLUSIONS OF LAW

1.  There is a valid debt resulting from an overpayment of benefits in the amount of $13,124.00.  38 U.S.C.A. §§ 1503, 1542, 5112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.23, 3.103, 3.271, 3.272, 3.500, 3.501 (2011).

2.  The criteria for waiver of recovery of the $13,124.00 overpayment have been met.  38 U.S.C.A. §§ 5107 , 5302(a) (West 2002 & Supp. 2011); 38 C.F.R.               §§ 1.956(a), 1.962, 1.963(a), 1.965(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has appealed the denial of waiver of recovery of overpayment of benefits in the amount of $13,124.00.  See VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430 (1991).  She does not contest the amount of the overpayment; however, the preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A.          § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a).

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962 , 1.963, 1.965(b).  VA regulations define "bad faith" as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b).

After it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  See 38 C.F.R. § 1.965.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor - where actions of the debtors contribute to the creation of the debt; (2) Balancing of faults - weighing fault of the debtor vs. the fault of the VA; (3) Undue Hardship - whether collection would deprive the debtor or family of basic necessities; (4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 38 C.F.R. § 1.965.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 .

The appellant is the surviving spouse of a Veteran who died in July 2003.  She was awarded nonservice-connected death pension benefits on February 10, 2004, to include one dependent, a daughter, effective November 1, 2003.  The awarded amount was calculated based upon the appellant's report of no income.  

In August 2006, the appellant reported receipt of Social Security Administration (SSA) income for her daughter.  VA determined that she had been receiving SSA benefits for her daughter since April 2003 and had also accepted a one-time SSA payment of $255.00 for burial expenses in 2005.  In October 2006, VA proposed to reduce the pension award and notified the appellant that an overpayment had been made.  In December 2006, VA notified her that the reduction in pension benefits would occur and that benefits were recalculated for November 2003 through December 2006 based upon her daughter's SSA income.

In December 2006, VA sent the appellant a notice of overpayment, which notified her of a $2,604.00 overpayment for June 1, 2006 through September 20, 2006.  She was sent another notice in March 2007, which notified her of an additional overpayment of $13,124.00 for November 1, 2003 through December 31, 2006.  Her total overpayment was $15,352.00.  It appears that VA mistakenly counted the debt for the period of June 1, 2006 through September 20, 2006 twice.  In June 2007, the appellant sought a waiver of the overpayment.  VA recalculated the amount, concluding the total debt was $13,124.00, and denied her waiver request in August 2007 because her adjusted pension combined with her daughter's SSA benefits exceeded her monthly expenses.  VA found that collection of her indebtedness would not cause undue hardship since she has sufficient resources to repay the debt.

In March 2008, VA denied the appellant's request to offset her submitted medical expenses from her countable income since she indicated that Tricare would be reimbursing the expenses.

Under the applicable governing legal criteria, the maximum rate of death pension is reduced by the amount of the countable income of the beneficiary.  38 U.S.C.A.          § 1541; 38 C.F.R. § 3.23.  In determining income for purposes of entitlement to pension under the improved pension program, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  SSA benefits are not listed among the exclusions from countable income specified in 38 C.F.R. § 3.272.

The appellant does not dispute the amount of the debt and it appears that the overpayment was calculated using the daughter's SSA payments and adjusted for the one time burial expense payment.  Therefore, the Board finds that the overpayment is valid.  Further, the Board finds that the appellant is responsible for the overpayment because she failed to report the SSA income to VA as soon as it was awarded.  However, the Board does not find that the appellant committed fraud, misrepresented herself or her financial situation, or acted in bad faith.  Therefore, the Board finds no mandatory bars to waiver in this case.

The question before the Board is whether recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544 (1994).  In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the appellant was at fault in the creation of the indebtedness.  In this case, the Board finds that the appellant was solely at fault in the creation of the indebtedness.  The debt was created because she did not report her SSA income to VA.  VA's actions in no way may be construed as contributing to the indebtedness.  The appellant's sole fault in the creation of the indebtedness weighs against a finding that recovery of the overpayment would be against equity and good conscience.

However, the Board finds that collection of the debt would cause the appellant undue financial hardship.  Her most recent update of medical expenses lists medical expenses for 2010 in the amount of P 121,605.50, which converted to U.S. dollars, is approximately $2,780.00.  These expenses do not include expenses for food and basic necessities for living.

It is clear that the appellant's income is used only for provision of the basic necessities of life.  As the appellant's expenditures qualify as basic necessities and she does not have assets that would permit repayment of the debt without financial hardship, the Board finds that requiring repayment in monthly installments would deprive the appellant of basic necessities of life and would defeat the purpose for which the death pension benefits were intended.  Therefore, the Board finds that the collection of the debt would cause her undue financial hardship.  Because collection of the debt would cause the appellant undue financial hardship, the Board finds that recovery of the overpayment would be against equity and good conscience.

The Board additionally finds that failure to make restitution would not unfairly enrich the appellant.  VA provided the death pension benefits to assist the appellant in acquiring the basic necessities of life.  When all the factors are considered as set forth in the above analysis, the weight of the evidence demonstrates that recovery of the debt would be against equity and good conscience.  If the debt were to be collected, the appellant would be completely deprived of the basic necessities of life.  In sum, recovery of the debt in the calculated amount of $13,124.00 would be against equity and good conscience.

With respect to VA's duties to notify and assist the appellant with this claim, the provisions that set forth notice and assistance requirements on the part of VA in the adjudication of certain claims, are not applicable to requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

ORDER

A debt was validly created by the overpayment of nonservice-connected pension benefits in the amount of $13,124.00.

Waiver of the recovery of the overpayment of nonservice-connected pension benefits in the amount of $13,124.00 is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


